Exhibit 10.2

 

Acceleration of Certain Unvested Stock Options

 

On December 21, 2005, upon recommendation of the Compensation Committee of the
Board of Directors, the Board of Directors of SupportSoft, Inc. (the “Company”)
approved the acceleration of the vesting of certain unvested and
“out-of-the-money” stock options that were outstanding on December 21, 2005 and
had an exercise price per share equal to or greater than $5.00, all of which
were previously granted under the Company’s stock option plans and that were
outstanding on December 21, 2005. Options to purchase approximately 3.2 million
shares of common stock, or approximately 34% of the Company’s total outstanding
options on December 21, 2005, were eligible for acceleration. Holders of certain
tax-qualified stock options issued to certain foreign employees have the
opportunity to decline the accelerated vesting in order to prevent the loss of
favorable tax treatment under applicable foreign law. The options accelerated
excluded options previously granted to the Board of Directors of the Company and
employees who have notified the Company or been notified of their termination.
The options accelerated included the following unvested options held by
reporting persons under Section 16 of the Securities Exchange Act of 1934
(“Officers”): 75,000 options at $5.31; 381,565 options at $5.93; 133,334 options
at $7.32, and 168,016 options at $12.99. For all Officers and Vice Presidents
(non-Officers), the acceleration is accompanied by restrictions imposed on any
shares purchased through the exercise of accelerated options. Those restrictions
will prevent the sale of any such shares prior to the date such shares would
have originally vested had the optionee been employed on such date (whether or
not the optionee is actually an employee at that time).

 

The purpose of the acceleration was to enable the Company to reduce compensation
expense associated with options in future periods in its Consolidated Statements
of Operations pursuant to Financial Accounting Standards Board Statement
No. 123R. Under FAS No. 123R, the Company will apply the expense recognition
provisions relating to stock options beginning in the first quarter of fiscal
2006. The acceleration of the vesting of these options will not result in a
charge to the Company’s expenses in the Consolidated Statements of Operations in
2005. In approving the acceleration, the Board considered its impact on future
financial results, stockholder value and employee retention. The Company
believes that the acceleration is in the best interest of stockholders as it
will reduce the Company’s reported compensation expense in future periods in
light of these accounting regulations.

 

It is possible that changes in the interpretations of existing accounting
standards or the adoption of new accounting standards could cause the ultimate
accounting of the Company’s options to vary from the Company’s current
expectations.

 

Option Grants to Executive Officers

 

On December 21, 2005, the Company, upon recommendation from the Compensation
Committee of the Board of Directors, approved the following option grants for
the Company’s chief executive officer (“CEO”) and other officers who are
reporting persons under Section 16 of the Securities Exchange Act of 1934
(“Officers”). Twenty-five percent (25%) of each option grant will become
exercisable on December 21, 2006, and 1/48th will become exercisable monthly
thereafter, until fully vested, subject to continued employment. Each option
granted has an exercise price equal to the fair market value of our common stock
on December 21, 2005 ($4.34) and a term of seven (7) years.



--------------------------------------------------------------------------------

Executive Officer Name

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Total Option Grants

--------------------------------------------------------------------------------

Radha R. Basu

  

Chief Executive Officer, President and Chairman

   50,000

Chris Grejtak

  

Senior Vice President, Marketing and Corporate Development, Chief Marketing
Officer

   50,000

Cadir B. Lee

  

Senior Vice President of Products and Technology and Chief Technology Officer

   50,000

John Van Siclen

  

Senior Vice President of Worldwide Field Operations

   50,000